DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 1-16 and 22-24 are allowable. Claims 17-21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I and II, as set forth in the Office action mailed on 10/29/202, is hereby withdrawn and claims 17-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Terminal Disclaimer
The terminal disclaimer filed on 04/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,726,681 has been reviewed and is accepted. The terminal disclaimer has been recorded.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“wherein: 
the integrated touch display and the integrated card reader are integrated with the casing of the payment interface device; 
the external display is connected to the payment interface device via at least one communication port; and 
the applications microprocessor separately controls: 
(i) the external display via the at least one communication port; and 
(ii) the integrated touch display via routing internal to the payment interface device”, as recited in claim 1. 
Claims 9 and 17 recite similar limitations, and therefore are patentable over prior art.
Claims 2-8, 10-16 and 18-24 depend, directly or indirectly, from claims 1, 9 or 17, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2017/0309135 (Beatty et al.) discloses methods and systems for processing secure information. One method includes receiving secure data from a user via an input device. The method also includes routing 
However, Beatty et al. fails to teach the above patentable features. 
In addition, U.S. Patent No. 10,140,612 (Murray) discloses systems and methods, involving both a trusted and an untrusted device where sensitive data or keys are shared between those devices. A disclosed method includes storing a key in a secure memory on a first device, receiving sensitive data via a user interface on a second device, generating a set of white box encryption instructions based on the key using a white box encryption generator on the first device, generating a complete data representation of the set of white box encryption instructions using a secure processor on the first device, transmitting the complete data representation from the first device to the second device, and encrypting the sensitive data using the complete data representation on the second device. The complete data representation is not Turing complete and is not executable with respect to the second device. 
However, Murray et al. fails to teach the above patentable features. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687